Me. Justice HeeNÁNdez
delivered the following opinion of the court:
This is an appeal taken by Evaristo Casiano from a judgment rendered by the District Court of Ponce adjudging him guilty of the crime of disturbing the peace.
The aforesaid case was first brought in the Municipal Court of Ponce, on a sworn complaint made by Severo Colón on the 8th day of September of last year, which complaint copied literally reads as follows:
“I, Severo Colón, of legal age, and a resident of the barrio Can-tera, do solemnly swear that this day, at about 2 o ’clock p. m., I was insulted and abused by Evaristo Casiano, also a resident of Cantera, at the place named Mameyes. The words that were directed to me by the said Casiano were ‘son of a whore,’ ‘lame canaille,’ ‘shameless,” all of which vituperation was uttered in a loud voice and in the presence of many persons. Ramón Colón, Juan Torres, Juan Gonzalez, Juan Pérez, and Alfredo Escamaroni are witnesses. ’ ’
The case was duly tried and the municipal court found the defendant guilty, whereupon an appeal was taken to the District Court of Ponce.
On the 29th day- of October of the same year the case was heard and after the evidence was introduced and the allegations of both parties heard, the judgment appealed from was sustained by the judge, who sentenced the said Evaristo Casiano to imprisonment for one month and to pay the costs of the action.
Counsel for the defendant took an appeal also from the latter judgment, which appeal is now pending for a decision before this Supreme Court.
In the copy of the record transmitted by the secretary of the trial court there is no detail of the evidence introduced, *346no protest, no bill of exceptions, nor has any written allegation been filed in this court against the judgment appealed from.
We have carefully examined the record before us, and it does not appear therefrom that the accused has been deprived of any material right secured to and conferred upon him by law. We find that the judgment appealed from is just and in accordance with law as the provisions of section 368 of the Penal Code, in which the offense complained of is set forth, have been duly complied with.
For the reasons hereinbefore stated we are of the opinion that the judgment appealed from should be affirmed with costs taxed against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Wolf did not sit at the hearing of this case.